NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROOSEVELT REED,                                 No. 15-35497

                Plaintiff-Appellant,            D.C. No. 3:14-cv-05800-RJB

 v.
                                                MEMORANDUM*
ELEANOR VERNELL; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Washington state prisoner Roosevelt Reed appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging due process

violations by prison officials. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment on Reed’s procedural

due process claim concerning deductions from his prison postage subaccount

because Reed failed to raise a genuine dispute of material fact as to whether he

lacked an adequate post-deprivation remedy under Washington law. See Hudson v.

Palmer, 468 U.S. 517, 533 (1984) (“[A] . . . deprivation of property by a state

employee does not constitute a violation of the procedural requirements of the Due

Process Clause of the Fourteenth Amendment if a meaningful postdeprivation

remedy for the loss is available.”); Wright v. Riveland, 219 F.3d 905, 918 (9th Cir.

2000) (holding that Washington State Department of Corrections’ grievance

process and Washington State’s tort claim process are adequate post-deprivation

remedies for allegedly improper deductions from a prisoner’s account).

      The district court properly granted summary judgment on Reed’s substantive

due process claim because Reed failed to raise a genuine dispute of material fact as

to whether defendants’ conduct was egregious or shocks the conscience. County of

Sacramento v. Lewis, 523 U.S. 833, 845-49 (1998) (substantive due process

challenge must establish “egregious official conduct” that “shocks the

conscience”).

      Defendants’ request, set forth in the answering brief, that this court

determine that the appeal is frivolous and constitutes a strike under 28 U.S.C.


                                          2                                    15-35497
§ 1915(e)(2), (g), is denied.

      AFFIRMED.




                                3   15-35497